DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 12/1/2020 have been entered.
2. Claim 1 has been amended.
3. Claims 2-6 have been cancelled.
4. The declaration by Edwin J. Weeber has been fully considered but not found persuasive as set forth below. 
5. In view of Applicants arguments and amendments the 35 USC 112 rejection is withdrawn.
6. Claims 1 and 7-9 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (1998, Neuron, Vol. 21, pgs. 799-811) in view of Valente et al. (2013, Epilepsy Res., Vol. 105, pgs. 234-239) and Abbott A. (2004, Nature, Vol. 428, pgs. 464-466).
	Regarding claim 1, Jiang et al. teach a mouse model of Angelman Snyndome (AS), wherein said mouse comprises a mutation in its Ube3a gene and exhibits behavioral and psychological deficits (see Abstract). Specifically, Jiang teaches:
“We found that the phenotype of mice with maternal deficiency (m-/p+) for Ube3a resembles human AS with motor dysfunction, inducible seizures, and a context-dependent learning deficit. Long-term potentiation (LTP) was severely impaired in m-/p+ mice despite normal baseline synaptic transmission and neuroanatomy, indicating that ubiquitination may play a role in mammalian LTP and that LTP may be abnormal in AS.” (Abstract lines 6-14). 
	Regarding claim 8, Jiang does not teach any further genetic modification of their transgenic mice other than the null mutation of Ube3a.
	Regarding claim 9, Jiang teaches isolating tissues from their transgenic mice (pg. 809 col. 2 parag. 1).
Jiang does teach:
(i) lacking the entire Ube3a gene, and
(ii) a rat.
	However, at the time of filing it was known that the entire Ube3a gene could be deleted and exacerbate the AS phenotype.
	For example, Valente et al. teach that the severity of the AS phenotype corresponds with the amount of gene deleted. Specifically, Valente teaches:

et al., 2005).
It is supposed that the presence and severity of some clinical findings is determined by the deletion of genes in patients with del15q11-13, which are spared in other mechanisms. A cluster of GABAergic genes may play a major role in the severity of epilepsy of del15q11-13 patients, especially the GABAA beta3 receptor (DeLorey et al., 1998).
Varela et al. (2004) described intra-group heterogeneity in patients with del15q11-13. Patients with larger deletions (BP1—BP3) showed speech impairment and severe developmental
delay. The authors hypothesized that breakpoints might critically involve different genes, resulting in intragroup differences. (pg. 235 col. 1 parags. 1-3).
	Valente continues to teach (emphasis added):
“To our knowledge, this is the first study showing that epilepsy has a severity-related expression determined by the breakpoint, suggesting that larger deletions may determine severer epilepsy.” (pg. 237 col. 1 parag. 2).
	(ii) Regarding a rat, Abbott A. teaches that with respect to assaying behaviors, rats are superior to mice (pg. 466 col. 2 last sentence bridge col. 3 parags. 1-3) and can be used to knockout genes of interest (pg. 464 col. 2 parag. 3 bridge col. 3 parags. 1-2).

	One of ordinary skill in the art would have been motivated to delete the entire Ube3a gene in a rat since Abbott teaches that compared to mice, rats are preferred for assaying behaviors. Since both Jiang and Valente teaches that AS exhibits phenotypes such as developmental delay, motor dysfunction, and a context-dependent learning deficit, these behaviors would be better observed in rats than in mice as suggested by Abbott.
	There would have been a reasonable expectation at the time of filing that the entire Ube3a gene could be deleted in rat of Abbott, since the entire coding sequence for Ube3a is known and that deletion of the Ube3a are not embryonic lethal and could provide for an AS phenotype.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that a rat model of Angelman syndrome, as in the currently amended claims, is not taught or suggested by the cited art. Applicant submits that claim 1 is not obvious over the cited combination of references at least because (1) the cited references, alone or in combination, fail to teach or suggest each and every element of the claimed model, (2) one of ordinary skill in the art would have had no reasonable expectation of 
Further, “both the suggestion and the expectation of success must be founded in the prior art, not in applicant's disclosure.” See In re Dow Chem. Co., 837 F.2d at 473. Beyond looking to the prior art to determine if it suggests doing what the inventor has done, one must also consider if the art or other appropriate evidence provides the required expectation of succeeding in that endeavor. It is only with the aid of hindsight that the art appears combinable or modifiable in a manner that will yield the claimed invention. That itself will not make the resultant modification obvious. In Cardiac Pacemakers, Inc. v. St. Jude Medical, Inc., 381 F.3d 1371 (Fed. Cir. 2004), the Federal Circuit found: “Recognition of a need does not render obvious the achievement that meets that need. There is an important distinction between the general motivation to cure an uncured disease..., and the motivation to create a particular cure... Recognition of an unsolved problem does not render the solution obvious.” Cardiac Pacemakers, Inc. v. St. Jude Medical, Inc., 381 F.3d 1371 (Fed. Cir. 2004).
The prior art at best teaches a mouse model of Angelman syndrome, and does not teach or suggest altering the mouse model to a rat model with an entire Ube3a gene knocked out, nor any suggestion that the rat model would have the surprisingly improved properties for an animal model of Angelman syndrome as in the present application. Valente does not cure this deficiencies of Jiang, while suggesting larger deletions in Ube3a gene correlate with increased severity of Angelman syndrome, it does not provide the necessary teaching that one skilled in the art could make a usable animal model, specifically a rat model, with the proper phenotype, with a reasonable expectation of success.


Further, Applicant submits that the transgenic rats of the present invention represent a significantly improved model of Angelman Syndrome as compared to the mice of the prior art. To support this, Applicant provides a Declaration by Dr. Edwin J. Weeber under 35 CFR 1.132. The rat model of the present invention is superior to the mouse model of Jiang in at least two ways.
First, the rats of the present invention have the entire Ube3a gene deleted. In contrast, the mouse model of Jiang comprises a deletion of a single exon of Ube3a. This mouse model produced inconsistent results across studies, which were dependent on factors such as the mouse background strain and the age at the time of testing. The present inventors hypothesize that these inconsistencies may be the result of an incomplete Ube3a knockout in these mice, 
Second, Jiang provides a mouse model, not a rat model. As the inventors have demonstrated in their subsequent manuscript (i.e., Berg el al., 2020), the present rat model has unexpectedly better properties as compared to the prior mouse models, including a phenotype that more fully recapitulates the clinical profile of Angelman syndrome. Rats have increased behavioral complexity as compared to mice. For example, rats have more complex social behavior, a richer acoustic communication system, and a higher capacity for learning and memory than mice. These characteristics, when combined with deletion of the entire Ube3a in the rat model, make these rats a superior model for investigating complex Angelman syndromerelevant behaviors, such as aberrant social behavior and impairments in learning and memory, which have been difficult to capture reproducibly in mice, as is demonstrated in the prior art. 
Further, the inventors have confirmed the ability of their Ube3a knockout rat to more accurately model Angelman syndrome. Their work has demonstrated that these rats have clear and prominent behavioral alterations, such as impaired ultrasonic vocalizations, hindlimb clasping and motor deficits that develop in adulthood, which are more consistent with the Angelman syndrome phenotype than those observed with the mouse model of Jiang. See, Dr. Weeber Dec. 9-12, Specification Fig. 10. Because these rats comprise a full deletion of the Ube3a gene, as compared to a partial deletion, the rats model Angelman syndrome more accurately and should generate results that are more consistent across studies. Further, the use of this more highly evolved rodent enables researchers to investigate more complex Angelman 
Nothing within the prior art references, Jiang and Valente, teach or suggest that the provided rat model would have the necessary phenotype to model Angelman syndrome or that it would have improved characteristics over the mouse models of the prior art. Applicant submits that the rat model of the present invention represents a significant inventive step over the mouse model of Jiang. Neither Jiang nor Valente teach animal models that comprise a full deletion of the Ube3a gene. Further, neither Jiang nor Valente teach the advantages of using rats to model Angelman syndrome. Thus, Applicant respectfully asserts that, based on the teachings of the prior art, a skilled artisan would not have a reasonable expectation of success in generating the rat model of the present invention.
Examiner’ Response 
While Applicants argument and the Weeber declaration have been fully considered, they are not found persuasive. Claim 1 is simply to a rat lacking an entire Ube3a gene and which exhibits one or more physiological and/or behavioral feature associated with Angelman Syndrome. While Applicants argue and the Weeber declaration asserts that their rat model is superior, exhibiting more phenotypes of AS, to the transgenic mouse of Jiang, these arguments are not found persuasive. The claims require only one or more physiologocial and/or behavioral feature associated with Angelman Syndrome and these behaviors are fully taught by Jiang and Valente. Further, as set forth above, the ordinary artisan is motivated to use a transgenic rat for behavioral studies since they are preferred over mice. 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (1998, Neuron, Vol. 21, pgs. 799-811) in view of Valente et al. (2013, Epilepsy Res., Vol. 105, pgs. 234-239) and Abbott A. (2004, Nature, Vol. 428, pgs. 464-466) as applied to claims 1, 8 and 9 above, and further in view of Judson et al. (2014, J. Comp. Neurol., Vol. 522(8), pgs. 1874-1896).
	Jiang, Valente and Abbott are relied upon above in teaching transgenic rat model of AS.
	Jiang, Valente and Abbott do not teach:
	(i) that the genome of the cells has a further genetic modification.

	(i) However at the time of filing it would have been obvious to further genetically modify the mouse of Jiang and Valente. For example, Judson et al. teach the study of Ube3a expression with GFP tissue tracking, specifically:
“Here we define maternal and paternal allele-specific Ube3a protein expression throughout postnatal brain development in the mouse, a species which exhibits orthologous epigenetic silencing of paternal Ube3a in neurons and AS-like behavioral phenotypes subsequent to maternal Ube3a deletion” (Abstract lines 7-10),
and
“To determine if SGZ neural stem cells biallelically express Ube3a, we performed similar
Ube3a-YFP fusion protein knock-in mice, which facilitate the tracking of allele-specific Ube3a protein expression (Dindot et al., 2008). By immunostaining with GFP antibodies, which also recognize YFP, we were able to detect an SGZ-like pattern of maternal Ube3a-YFP expression in the dentate gyrus of maternal Ube3a-YFP (Ube3amYFP/p+) mice (Fig. 7J).” (pg. 8 parag. 3).
	Thus at the time of filing the ordinary artisan would have been motivated to modify the transgenic rat of Jiang, Valente and Abbott regarding a null mutation which presents an AS phenotype with the teachings of Judson regarding using GFP to track Ube3a expression to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to modify the transgenic rat of Jiang, Valente and Abbott to comprise further genetic modification such as expressing GFP since this will provide an additional analysis to determine that all Ube3a expression has been eliminated in the brain.
	There would have been a reasonable expectation at the time of filing that the rat of Jiang, Valente and Abbott could further comprise additional genetic modification since it was routine and obvious to use reporter genes tied to expression of endogenous genes for determine tissue specific expression and distribution.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that like Jiang and Valente, Judson fails to teach (1) animal models that comprise a full deletion of the Ube3a gene, and (2) the advantages of using 
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. As set forth above, the art of record clearly renders the claimed invention obvious since the claims require only one physiological and/or behavioral feature of AS.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.